DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 (similarly claims 10 and 16) objected to because of the following informalities: “a previous image layer” in line 3 should be “the previous image layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 6, 10, 12, 16 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 (similarly claims 10 and 16) recite: “a previous image layer” in line 2.  It is unclear if “a previous image layer” is referring to previous layer as in (layer located below the current layer) or layer that is previously available (i.e. pre-existing) layer.

Claim 4 (similarly claims 10 and 16) recites the limitation "the instance".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 (similarly claims 12 and 18) contains the trademark/trade name “Docker”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Docker build command(s) of Docker build system and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster (Pub 20210034537) in view of Haghighat et al. (Pub 20210263779) (hereafter Haghighat). 

As per claim 1, Shuster teaches:
A computer-implemented method of processing a command for building an image for a containerized computing environment, the method comprising:
analyzing a command comprising one or more instructions for building an image to determine if the command is either a stateless command or a stateful command; and ([Paragraph 1], Embodiments of the present disclosure relate to a computer system, and more specifically, relate to caching command results for building application container images.  [Paragraph 13], This data may be used for the execution of applications, which may include an “image” build from pre-existing application components and source code of the application. An image refers to an ordered set of files of the application, which are stored in a certain format and may be used to deploy functionality for a runtime instance of the application. In one implementation, the image can be built using a particular tool, such as Docker™ tool, and is also referred to as a Docker image.  [Paragraph 23], If the command was previously executed with the same parameter values, caching component 195 may identify the pre-existing application image layer to be retrieved and combined with one or more additional image layers to build the application image. If the command was not previously executed with the same given parameter values, image build controller 191 may execute the command with the given parameter values and store the resulting image layer in an image layer repository 197 for future use in building additional application images. The image layer repository 197 may represent a single data structure or multiple data structures (databases, repositories, files, etc.) residing on one or more mass storage devices, such as magnetic or optical storage based discs, solid-state-drives (SSDs) or hard drives.)  
based on the result of analyzing, associating an identifier with the command, the identifier being configured to indicate if the command is stateful or stateless. ([Paragraph 6-10], FIG. 3-7 illustrates a data structure for identifying cacheable command results, in accordance with implementations of the present disclosure…  FIG. 4 illustrates identifying cacheable portions of a command pipeline with cacheable command results, in accordance with implementations of the present disclosure. FIG. 5 is a flow diagram of a method of building an application image using cacheable command results, in accordance with implementations of the present disclosure. FIG. 6 is a flow diagram of a method of building an application image with a command pipeline where one or more portions with cacheable command results, in accordance with implementations of the present disclosure. FIG. 7 is a block diagram illustrating a computer system in which implementations of the disclosure may be used.  [Paragraph 23], If the command was previously executed with the same parameter values, caching component 195 may identify the pre-existing application image layer to be retrieved and combined with one or more additional image layers to build the application image. If the command was not previously executed with the same given parameter values, image build controller 191 may execute the command with the given parameter values and store the resulting image layer in an image layer repository 197 for future use in building additional application images. The image layer repository 197 may represent a single data structure or multiple data structures (databases, repositories, files, etc.) residing on one or more mass storage devices, such as magnetic or optical storage based discs, solid-state-drives (SSDs) or hard drives.)
Although Shuster discloses analyzing a command and determining if there is pre-existing application image layer (stateful) to be used for building an application image.
Shuster does not explicitly presence of pre-existing/re-usable layer corresponding to the command is stateless.
Haghighat teaches stateless. ([Paragraph 125], FIG. 45A is a block diagram of an example of a FaaS architecture in which application layer functions are collocated with data plane functions according to an embodiment; [Paragraph 808], Further examples of other requirements may also include neural networks, file or network descriptors that have been opened once and then cached for reuse and/or cached resolved images of executables.  (i.e. stateful)  [Paragraph 811], For example, shared working sets may be sets that are shared between functions, and may comprise weights, constants, formulas, databases of common data (e.g., names, images, maps, etc.,) user data, various keys, CPU/memory/disk capacity reservations or priorities, datasets, key value stores, translation dictionaries, resource usage credits, neural networks, file or network descriptors that have been opened once and then cached for reuse and/or cached resolved images of executables.  [Paragraph 722], That stateless function may then produce an output (e.g., which again is not a part of the function's state). This statelessness is not always beneficial. Sometimes a larger intent may best be met by a single container that is mapped to different submodules that happen to update a common state (e.g., instead of always decomposing that intent into separate functions that have to explicitly move data from one function to another function)…)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Shuster wherein build command for an image is analyzed to determine of the command includes instruction(s) which uses pre-existing image layer(s) to build the image, non-pre-existing layer(s) is/are recorded for future re-use and both pre-existing and non-pre-existing layers are combine to build the image, into teachings of Haghighat wherein stateful (pre-existing) image layers are used if identified, because this would enhance the teachings of Shuster wherein by analyzing the command to identify stateful and/or stateless commands, the process of building subsequent images can be enhance by leveraging caching.

As per claim 2, rejection of claim 1 is incorporated:
Shuster teaches wherein associating an identifier with the command comprises appending a command prefix or command attribute to the command to indicate that the command is stateless. ([Paragraph 23], Responsive to determining that a result of an application image command is cacheable, caching component 195 may determine whether the command was previously executed, with the same given parameter values, to generate the resulting image layer. If the command was previously executed with the same parameter values, caching component 195 may identify the pre-existing application image layer to be retrieved and combined with one or more additional image layers to build the application image. If the command was not previously executed with the same given parameter values, image build controller 191 may execute the command with the given parameter values and store the resulting image layer in an image layer repository 197 for future use in building additional application images. The image layer repository 197 may represent a single data structure or multiple data structures (databases, repositories, files, etc.) residing on one or more mass storage devices, such as magnetic or optical storage based discs, solid-state-drives (SSDs) or hard drives. Responsive to determining that the result from executing the application image command is not cacheable, image build controller 191 may execute the image layer command to generate the resulting image layer. The resulting image layer may not be stored in the image layer repository 197 for future use, as the non-cacheable resulting image layer may change based on one or more variables of the PaaS system.)
Haghighat teaches stateless [Paragraph 522, 722, 808, 811] 

As per claim 3, rejection of claim 2 is incorporated:
Shuster teaches wherein the identifier comprises a symbol or comment string. ([Fig. 3] [Paragraph 23], Responsive to determining that a result of an application image command is cacheable, caching component 195 may determine whether the command was previously executed, with the same given parameter values, to generate the resulting image layer. If the command was previously executed with the same parameter values, caching component 195 may identify the pre-existing application image layer to be retrieved and combined with one or more additional image layers to build the application image. If the command was not previously executed with the same given parameter values, image build controller 191 may execute the command with the given parameter values and store the resulting image layer in an image layer repository 197 for future use in building additional application images. The image layer repository 197 may represent a single data structure or multiple data structures (databases, repositories, files, etc.) residing on one or more mass storage devices, such as magnetic or optical storage based discs, solid-state-drives (SSDs) or hard drives. Responsive to determining that the result from executing the application image command is not cacheable, image build controller 191 may execute the image layer command to generate the resulting image layer. The resulting image layer may not be stored in the image layer repository 197 for future use, as the non-cacheable resulting image layer may change based on one or more variables of the PaaS system.)

As per claim 4, rejection of claim 1 is incorporated:
Shuster teaches wherein analyzing a command includes:
determining whether the command exists in a previous image layer;
responsive to determining that the command exists in a previous layer, determining if the instance of the command in the previous layer can be re-used; and
responsive to determining the instance of the command in the previous layer can be re-used, determining that the command is stateful. ([Paragraph 6-10], FIG. 3-7 illustrates a data structure for identifying cacheable command results, in accordance with implementations of the present disclosure…  FIG. 4 illustrates identifying cacheable portions of a command pipeline with cacheable command results, in accordance with implementations of the present disclosure. FIG. 5 is a flow diagram of a method of building an application image using cacheable command results, in accordance with implementations of the present disclosure. FIG. 6 is a flow diagram of a method of building an application image with a command pipeline where one or more portions with cacheable command results, in accordance with implementations of the present disclosure. FIG. 7 is a block diagram illustrating a computer system in which implementations of the disclosure may be used.  [Paragraph 23], If the command was previously executed with the same parameter values, caching component 195 may identify the pre-existing application image layer to be retrieved and combined with one or more additional image layers to build the application image. If the command was not previously executed with the same given parameter values, image build controller 191 may execute the command with the given parameter values and store the resulting image layer in an image layer repository 197 for future use in building additional application images. The image layer repository 197 may represent a single data structure or multiple data structures (databases, repositories, files, etc.) residing on one or more mass storage devices, such as magnetic or optical storage based discs, solid-state-drives (SSDs) or hard drives.)

As per claim 5, rejection of claim 4 is incorporated:
Shuster teaches wherein determining whether the command exists in the previous image layer includes: 
searching for the command in image layer data stored in a cache memory.
([Paragraph 6-10], FIG. 3-7 illustrates a data structure for identifying cacheable command results, in accordance with implementations of the present disclosure…  FIG. 4 illustrates identifying cacheable portions of a command pipeline with cacheable command results, in accordance with implementations of the present disclosure. FIG. 5 is a flow diagram of a method of building an application image using cacheable command results, in accordance with implementations of the present disclosure. FIG. 6 is a flow diagram of a method of building an application image with a command pipeline where one or more portions with cacheable command results, in accordance with implementations of the present disclosure. FIG. 7 is a block diagram illustrating a computer system in which implementations of the disclosure may be used.  [Paragraph 21], In other embodiments, one or more of the image layers may have been previously generated and cached in an image layer repository… [Paragraph 23], If the command was previously executed with the same parameter values, caching component 195 may identify the pre-existing application image layer to be retrieved and combined with one or more additional image layers to build the application image. If the command was not previously executed with the same given parameter values, image build controller 191 may execute the command with the given parameter values and store the resulting image layer in an image layer repository 197 for future use in building additional application images. The image layer repository 197 may represent a single data structure or multiple data structures (databases, repositories, files, etc.) residing on one or more mass storage devices, such as magnetic or optical storage based discs, solid-state-drives (SSDs) or hard drives.)

As per claim 6, rejection of claim 1 is incorporated:
Shuster teaches wherein the command is a container image build command of a Docker build system. ([Paragraph 13], This data may be used for the execution of applications, which may include an “image” build from pre-existing application components and source code of the application. An image refers to an ordered set of files of the application, which are stored in a certain format and may be used to deploy functionality for a runtime instance of the application. In one implementation, the image can be built using a particular tool, such as Docker™ tool, and is also referred to as a Docker image.)  

As per claims 7-12, these are computer program product comprising computer readable storage medium claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

As per claims 13-18, these are system claims corresponding to the method claims 1-6.  Therefore, rejected based on similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goldmann et al. (Pub 20190243628) discloses container image building utilizing various labels
Best practices for writing Dockerfile discloses building a second version of an image without relying on cache  [Page 2].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196